Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
Each of claims 1-8 recites the limitation “unknown mutual moupling” in their respective preambles.  Applicant is advised to revise the claims to recite “unknown mutual coupling” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 
Independent claim 1 recites the following limitations "the angle search range of DOA" in line 7; “the mutual coupling matrix” in lines 8-9; “the elements” in line 9; and “the peak value of spectrum function” in line 11.  
It is not clear to which previous claim limitations the above-cited limitations initially refers to.  Applicant is advised to revise the claim limitations to the following: "an angle search range of DOA" in line 7; “
There is insufficient antecedent basis for this limitation in the claim.

Independent claim 5 recites similar claim limitations and thus, this claim is also rejected based on the same reasoning as presented above with respect to claim 1.

Claim 4 recites an equation.  However, certain variables/parameters (i.e. 1/K and H) in the equation is not defined in the claim and thereby, renders the claim indefinite.

Claim 7 recites similar claim limitations and thus, this claim is also rejected based on the same reasoning as presented above with respect to claim 4.

Claim limitations “a noise subspace acquisition module”; “a spectrum function acquisition module”; and “a DOA and mutual coupling coefficient acquisition module” in claims 5-7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent on any details (i.e. particular hardware structure, different embodiments that may encompass the recited modules as claimed, etc.) about the structure of each of the “modules” being claimed.  Considering that these details are missing, link between functions being performed in the specification and its corresponding structures is also missing from the specification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikram et al. (US 2017/0090016; hereinafter Ikram).

Regarding claim 1, Ikram shows a direction-of-arrival estimation and mutual coupling calibration method (Figure 1 shows a method of joint antenna array calibration and direction of arrival estimation.) with arbitrary sensor geometry and unknown mutual moupling, comprising the following steps:
(a) acquiring an array signal (Par. 0011; noted method applied on received array signal.), and then estimating a covariance matrix according to the array signal (Figure 1; Par. 0017; noted estimating a data covariance matrix based on the received signal.), a noise subspace is obtained by eigendecomposition of the covariance matrix (Par. 0014; noted collecting the set of eigenvectors belonging to noise subspace in matrix U=[uK+1, uK+2, . . . , uL].); 

(c) Estimating DOA based on the peak value of spectrum function corresponding to each grid, and obtaining the mutual coupling coefficient between the array elements from the DOA (Figure 1; Par. 0017-0028; noted peaks of equation (4) correspond to the DOA estimates {( ϴk, Φk)}k=1K.).
Regarding claim 5, Ikram shows a direction-of-arrival estimation and mutual coupling calibration system (Figure 3 shows a system for performing the method of Figure 1.) with arbitrary sensor geometry and unknown mutual moupling, including a noise subspace acquisition module, a spectrum function acquisition module, a DOA and mutual coupling coefficient acquisition module (Noted each of the steps of Figure 1 is performed in part by the processor of Figure 3.), 
the noise subspace acquisition module is used for acquiring an array signal (Par. 0011; noted method applied on received array signal.), according to the array signal, and then estimating a covariance matrix according to the array signal (Figure 1; Par. 0017; noted estimating a data covariance matrix based on the received signal.), decomposing the covariance matrix to obtain a noise subspace (Par. 0014; noted collecting the set of eigenvectors belonging to noise subspace in matrix U=[uK+1, uK+2, . . . , uL].); 

the DOA and mutual coupling coefficient acquisition module is used to estimate the DOA according to the peak value of the spectrum function corresponding to each grid, DOA is estimated, obtain the mutual coupling coefficient between the array elements from the DOA (Figure 1; Par. 0017-0028; noted peaks of equation (4) correspond to the DOA estimates {( ϴk, Φk)}k=1K.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikram in view of Zheng (US 2011/0075601).

Regarding claim 2, Ikram shows all of the elements including a noise subspace is obtained by eigendecomposition of the covariance matrix, as discussed above.  Ikram does not specifically show the covariance matrix being

    PNG
    media_image1.png
    286
    669
    media_image1.png
    Greyscale

However, the above-mentioned claim limitations are well-established in the art as evidenced by Zheng.  Specifically, Zheng shows the covariance matrix being

    PNG
    media_image1.png
    286
    669
    media_image1.png
    Greyscale

(Noted Equation (5) and Equation (6) of Par. 0093-0095 discloses the eigendecomposition of the covariance matrix.)
In view of the above, having the system of Ikram, then given the well-established teaching of Zheng, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ikram as taught by Zheng, in order to provide to improve the average desired signal and reduce other components, whether noise, interference or both (Par. 0004 of Zheng).
	Regarding claim 6, this claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Allowable Subject Matter
Claims 3-4 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200355789 A1 - relates to a radar apparatus that detects an object by transmitting and receiving radio waves through a plurality of antennas.
US 20200166616 A1 - relates to remote sensing and signal detection, and more particularly to a second-order detection method and system for ranging and remote sensing applications, for example lidar-based and other optical ranging applications.
US 20200058311 A1 – relates to a spatial audio signal decoder.
US 9559417 B1 – relates to determining adaptive beamforming weights using the estimated covariance matrix.
US 20100106440 A1 – relates to a method for spectral analysis that determines a measure of cross coherence between application of two spectral estimation filters to data.
US 20080130914 A1 - relates to noise reduction techniques and, more particularly, to systems and methods for reducing noise of signals detected by a linear detector array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413